DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“determination unit”, “selection unit”, “first analysis unit” of independent claim 1 and corresponding claims 2-18 depending therefrom.
“second analysis unit” of dependent claim 7.
“storage unit”, “update unit” of dependent claim 12 and corresponding claims 13-14 and 17 depending therefrom.
“display control unit” of dependent claim 13 and corresponding claims 14 and 17 depending therefrom.
“notification unit” of dependent claim 17.
“setting unit” of dependent claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaroch (US 2019/0244370).

With respect to Claims 1 and 19-20: An image processing apparatus comprising: [Jaroch (para 0027-0028) has disclosed one or more image capture devices (para 0028) providing image data to an image processing device comprising a processor, memory, and corresponding software (para 0030 and 0044) for performing the disclosed method.]
a determination unit configured to determine, for each of a plurality of partial areas set in an input image, a priority for executing a first image analysis process, [Jaroch (para 0024-0025) partitioning input image data into a plurality of partial areas, and determining a priority for each partial image based on an amount of change (para 0036) between a compared first frame and a corresponding past second frame having a temporally adjacent partition for said comparison.]
based on an image of the partial area and a corresponding image corresponding to the partial area, the corresponding image being in a past image analyzed before the input image; [Jaroch – para 0024.]
a selection unit configured to select at least one of partial areas from the plurality of partial areas, based on the determined priority; and [Jaroch (para 0024) setting and setting high priority partial regions of the first image before lower priority partial regions, wherein priority is based on the amount of change and/or motion.]
a first analysis unit configured to execute the first image analysis process on each of the at least one of partial areas selected by the selection unit. [Jaroch (para 0023-0025) has disclosed that the first analysis performed based on priority of the partial areas is tracking.]

With respect to Claim 2: The image processing apparatus according to claim 1, wherein,
for each of the plurality of partial areas, the determination unit determines the priority, based on an amount of change between the image of the partial area and the corresponding image corresponding to the partial area in the past image. [Jaroch (para 0024 and 0035-0036) has disclosed a direct correspondence between the amount of change determined between temporally sequential image portions and the priority for image processing of said partial area “image portions”.]
	
With respect to Claim 6: The image processing apparatus according to claim 2, wherein,
for each of the plurality of partial areas, the determination unit determines the priority,
based on a difference between an input timing of the input image and an input timing of the past image and the amount of change. [Jaroch: Input frames having a difference value calculated there-between having an input timing corresponding to one of a current frame and one of a prior frame. Hence, the difference determination of Jaroch is based at least on the timing of an input image of a current and past image and the pixel intensity differences there-between.]

With respect to Claim 7: The image processing apparatus according to claim 1, further comprising:
a second analysis unit configured to, for each of the plurality of partial areas, execute a second image analysis process having a processing load smaller than a processing load of the first image analysis process, wherein, [The “second analysis” of Jaroch is the process of image block comparison by differencing the partitioned portions of adjacent image frames has been disclosed by Jaroch (para 0023-0025 and 0026), wherein the low level image processing of performing a difference between the values of the blocks is less processing intensive than a tracking type algorithm (para 0023-0025 and 0026) that is the first image analysis process of Jaroch.] based on a result of the second image analysis process on each of the plurality of partial areas, the determination unit determines the priority. [The teachings of Jaroch disclose that the image block comparison determines said priority.]

With respect to Claim 8: The image processing apparatus according to claim 1, wherein
the input image is a plurality of images acquired from a plurality of imaging apparatuses. [Jaroch – para 0028.]

With respect to Claim 15: The image processing apparatus according to claim 1, wherein
based on the determined priority, the selection unit selects a predetermined number of partial areas from among the plurality of partial areas. [Jaroch (para 0062) a predetermined number equal to the number of adjacent bordering partitions is set as the predetermined number of partial areas to be included with the priority based selection and processing of said partial areas. The predetermined number being equal to the number of partial areas bordering a frame partition.]

 With respect to Claim 16: The image processing apparatus according to claim 1, wherein
based on the determined priority, the selection unit selects a partial area having the priority greater than or equal to a set threshold from among the plurality of partial areas. [Jaroch has disclosed the detection of a change between image frame partitions of adjacent frames (see discussion of claim 1 and at least para 0050 of Jaroch), wherein “a detected change” corresponds to a priority and the amount of said change directly correlates to the amount of priority. Furthermore “a detected change” as disclosed by Jaroch implies that a detectable level or threshold level of change/priority must be measured in order to be selected for further processing. Hence, Jaroch has disclosed the selection of one or more partial areas based on a threshold level of change being greater than some detectable level of change.]


With respect to Claim 18: The image processing apparatus according to claim 1, further comprising
a setting unit configured to set, in the input image, the plurality of partial areas based on a size of an analysis target in the first image analysis process. [Jaroch (para 0068) has disclosed partitioning the image frame to be processed to partition sizes based on the size of each image frame “analysis target”.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jaroch (US 2019/0244370) as applied to at least claims 1-2 above, in view of the teachings of Abe (US 2013/0265412).

With respect to Claim 3: The image processing apparatus according to claim 2, wherein,
for each of the plurality of partial areas, the determination unit determines the amount of change between the image of the partial area and the corresponding image, [Jaroch (para 0024-0025 and 0036) has disclosed a determination of an amount of change between a portion/partial-area of an image frame and the corresponding region of an adjacent frame. Jaroch has not further disclosed that the change is “based on a total of absolute values of differences between pixel values of pixels….” as has been required by the below claim limitations.]
based on a total of absolute values of differences between pixel values of pixels in the image of the partial area and pixel values of the corresponding image corresponding to the partial area. [Abe (para 0049) has disclosed a determination of the amount change between blocks/portion/partial-areas of adjacent image frames, by the calculation of the amount of change (change is referred to as motion by Abe) using an absolute difference determination between pixels of the corresponding blocks of the corresponding adjacent frames.]
[Abe and Jaroch are analogous art of video image processing based on a measured amount of change between corresponding blocks of adjacent image frames.  It would have been obvious to one of ordinary skill in the art to at least try to substitute the metric of change determination disclosed by Jaroch for a well-known method of motion/change between corresponding block of adjacent image frames using an absolute value calculation as disclosed by Abe to perform the expected result of generating a metric for the amount of change in blocks/portions/partial-areas of the video image frames as required by the teachings of Jaroch. The motivation for combining would have been to use a well-known alternative method for generating a metric indicating the amount of change between partial areas of adjacent image frames using an absolute value calculation, as disclosed by Abe, in the process of Jaroch requiring the generation of such a metric indicating the amount of change to achieve the expected result of performing the process of Jaroch using the metric calculated by the alternative process of Abe. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Abe with Jaroch to achieve the limitations of the present claim.]

With respect to Claim 5: The image processing apparatus according to claim 2, wherein,
for each of the plurality of partial areas, the determination unit determines the amount of change between the image of the partial area and the corresponding image, [Jaroch (para 0023-0026 and 0036). Furthermore, Abe in view of Jaroch as applied to the limitations of Claim 5 have disclosed the following: Abe (para 0049) has disclosed a determination of the amount change between blocks/portion/partial-areas of adjacent image frames, by the calculation of the amount of change (change is referred to as motion by Abe) using an absolute difference determination between pixels of the corresponding blocks of the corresponding adjacent frames.]
based on a total of lengths of motion vectors estimated based on the partial area and the corresponding image. [The teachings of Abe (para 0049), and of Jaroch in view of Abe, has disclosed a determination of the amount change between blocks/portion/partial-areas of adjacent image frames, by the calculation of the amount of change (change is referred to as motion by Abe) using an absolute difference determination between pixels of the corresponding blocks of the corresponding adjacent frames. The “length” being the magnitude of said corresponding detected motion vector. As per the discussion of Claim 5: It would have been obvious to one of ordinary skill in the art to at least try to substitute the metric of change determination disclosed by Jaroch for a well-known method of motion/change between corresponding block of adjacent image frames using an absolute value calculation as disclosed by Abe to perform the expected result of generating a metric (such as length of the motion vector, i.e. the magnitude thereof as disclosed by Abe)for the amount of change in blocks/portions/partial-areas of the video image frames as required by the teachings of Jaroch. The motivation for combining would have been to use a well-known alternative method for generating a metric indicating the amount of change between partial areas of adjacent image frames using an absolute value calculation, as disclosed by Abe, in the process of Jaroch requiring the generation of such a metric indicating the amount of change to achieve the expected result of performing the process of Jaroch using the metric calculated by the alternative process of Abe. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Abe with Jaroch to achieve the limitations of the present claim.]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jaroch (US 2019/0244370) as applied to at least claims 1-2 above, in view of the teachings of Hoffman et al (US 2007/0160288).

With respect to Claim 4: The image processing apparatus according to claim 2, wherein,
for each of the plurality of partial areas, the determination unit determines the amount of change between the image of the partial area and the corresponding image, [Jaroch (para 0024-0025 and 0036) has disclosed a determination of an amount of change between a portion/partial-area of an image frame and the corresponding region of an adjacent frame. Jaroch has not further disclosed that the change is “based on a total of absolute values of differences between bins of a luminance histogram ….” as has been required by the below claim limitations.]
based on a total of absolute values of differences between bins of a luminance histogram created from the partial area and bins of a luminance histogram created from the corresponding image. [Hoffman has disclosed (abstract, para 0008 and 0011-0013, Fig 2-3) the determination of an amount of change between partitions of temporally adjacent frames by performing a partitioning of temporally adjacent frames, the comparison of temporally adjacent partitions of said frames, wherein the comparison is an absolute difference of bins of the luminance (para 0014 of Hoffman) histogram of the corresponding temporally adjacent partitions.]
[Jaroch and Hoffman are analogous art of video image processing based on a measured amount of change between corresponding blocks of adjacent image frames.  It would have been obvious to one of ordinary skill in the art to at least try to substitute the metric of change determination disclosed by Jaroch for a well-known method of motion/change between corresponding block of adjacent image frames using an absolute value histogram calculation as disclosed by Hoffman to perform the expected result of generating a metric for the amount of change in blocks/portions/partial-areas of the video image frames as required by the teachings of Jaroch. The motivation for combining would have been to use a well-known alternative method for generating a metric indicating the amount of change between partial areas of adjacent image frames using an absolute value histogram calculation, as disclosed by Hoffman, in the process of Jaroch requiring the generation of such a metric indicating the amount of change to achieve the expected result of performing the process of Jaroch using the metric calculated by the alternative process of Hoffman. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Hoffman with Jaroch to achieve the limitations of the present claim.]

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jaroch (US 2019/0244370) as applied to at least claims 1-2 above, in view of the teachings of Ikeda (2019/0220673).

With respect to Claim 9: The image processing apparatus according to claim 1, wherein [Jaroch (para 0024-0025 and 0036) has disclosed a determination of an amount of change between a portion/partial-area of an image frame and the corresponding region of an adjacent frame and performing further image analysis according to the resulting priority, ,wherein the further image “first image analysis” analysis is at least one of tracking. Jaroch has not further disclosed that the further image processing based on priority is “a number-of-people estimation process for estimating the number of people in an image” as has been required by the below claim limitations.]
the first image analysis process is a number-of-people estimation process for estimating the number of people in an image. [Ikeda (abstract, para 0011-0012, 0043, 0071-0071, and 0109) has disclosed determination of a flow of people, the counting of a number of people, and the tracking of people through partial areas of image data.]
[Jaroch and Ikeda are analogous art of video image processing wherein a measured amount of change between corresponding adjacent image frames is determined for partial areas of said image frames, wherein a tracking of objects are performed for said corresponding partial areas.  It would have been obvious to one of ordinary skill in the art to at least try to substitute the “first image analysis” of tracking as disclosed by Jaroch by alternatively performing other “first image analysis” such as tracking and counting the flow of people in each respective partial area of image data as disclosed by Ikeda.  The motivation for combining would have been to use a well-known alternative method of further image analysis, disclosed by Ikeda, based on a result of adjacent image frame change determination, as disclosed by Jaroch, to perform the expected result of determination of changes between portions of image frames and performing further image analysis of people counting as disclosed by Ikeda. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Ikeda with Jaroch to achieve the limitations of the present claim.]

With respect to Claim 10: The image processing apparatus according to claim 1, wherein
the first image analysis process is a flow-of-people estimation process for estimating a flow of people in an image. [As per the above discussion of Claim 9: Ikeda (at least para 0109) has disclosed the tracking of the flow of people and counting said tracked people in partial regions of image data.]

With respect to Claim 11: The image processing apparatus according to claim 1, wherein
the first image analysis process is a determination process for determining an abnormality in an image. [As per the discussion of claim 9 and paragraph 0259 of Ikeda: People flow and counting of Ikeda is used for determination of an abnormal state (para 0259 of Ikeda).
[Jaroch and Ikeda are analogous art of video image processing wherein a measured amount of change between corresponding adjacent image frames is determined for partial areas of said image frames, wherein a tracking of objects are performed for said corresponding partial areas.  It would have been obvious to one of ordinary skill in the art to at least try to substitute the “first image analysis” of tracking as disclosed by Jaroch by alternatively performing other “first image analysis” such as tracking and counting the flow of people in each respective partial area of image data to determine conditions of abnormality (para 0259 of Ikeda) as disclosed by Ikeda.  The motivation for combining would have been to use a well-known alternative method of further image analysis, disclosed by Ikeda, based on a result of adjacent image frame change determination, as disclosed by Jaroch, to perform the expected result of determination of changes between portions of image frames and performing further image analysis of people counting and abnormality determined as disclosed by Ikeda. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Ikeda with Jaroch to achieve the limitations of the present claim.]

With respect to Claim 12: The image processing apparatus according to claim 1, further comprising:
a storage unit configured to store, for each of the plurality of partial areas, result information indicating a result of the first image analysis process; and [As per the discussion of claim 9 and paragraphs 0042-0045 of Ikeda: Ikeda (para 0042) has disclosed, as part of the flow determination and counting for people tracking in each of a partial area of the image data, a storage unit for storing at least “partial area group” and “states-of-people” information. The “partial area” information being the position and size of each respective partial area of the image data (para 0043 of Ikeda). The “state-of-people” information (para 0044-0045) being the position, direction, velocity, and a weight indicating a number of persons (para 0049), and the number of particles representing each respective person.]
an update unit configured to update, for each of the at least one of partial areas selected by the selection unit, the result information stored in the storage unit, based on the result of the first image analysis process. [Resulting information of people flow tracking including at least the motion, direction, and count of persons in the respective partial areas is stored accordingly as a result of the processing of the frames of video image data by the teachings of Jaroch in view of Ikeda.]
[Jaroch and Ikeda are analogous art of video image processing wherein a measured amount of change between corresponding adjacent image frames is determined for partial areas of said image frames, wherein a tracking of objects are performed for said corresponding partial areas.  It would have been obvious to one of ordinary skill in the art to at least try to substitute the “first image analysis” of tracking as disclosed by Jaroch by alternatively performing other “first image analysis” such as tracking and counting the flow of people in each respective partial area of image data to determine conditions of abnormality (para 0259 of Ikeda) as disclosed by Ikeda.  The motivation for combining would have been to use a well-known alternative method of further image analysis, disclosed by Ikeda, based on a result of adjacent image frame change determination, as disclosed by Jaroch, to perform the expected result of determination of changes between portions of image frames and performing further image analysis of people counting and abnormality determined as disclosed by Ikeda. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Ikeda with Jaroch to achieve the limitations of the present claim. The process of Ikeda requiring the storage and update of information as discussed above in order to perform said “first image analysis” corresponding to the tracking and counting the flow of people in respective partial areas of image data.]

With respect to Claim 13: The image processing apparatus according to claim 12, further comprising
a display control unit configured to display [Jaroch (para 0044) has disclosed an LCD display unit.], on a display unit [Jaroch (para 0085) has disclosed the portion of the image data corresponding to the change and the storage of said image portion.  Jaroch has not disclosed the display of “the result of the first image analysis….” as required by the follow claim limitation], the result of the first image analysis process indicated by the result information on each of the plurality of partial areas. [Ikeda (abstract and para 0071, 0074, and 0011-0012) has disclosed a person tracking system (interpreted as the “first image analysis” of the present claim) that tracks the flow and counts people in a plurality of partial regions of a sequence of video image data, and the display of the resulting tracking results (para 0074).]
[Ikeda and Jaroch are analogous art of tracking objects over a plurality of image frames having a plurality of partial areas. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of tracking of Jaroch by including a post processing step of displaying the resulting tracking information as disclosed by Ikeda. The motivation for combining would have been to enhance the utility of the visual information produced by the process of Jaroch, by utilizing a known method of displaying said visual information of tracking to a user as disclosed by Ikeda. Therefore, it would have been obvious to at least try to combine the teachings of Ikeda with Jaroch to achieve the present set of claimed limitations.]

With respect to Claim 14: The image processing apparatus according to claim 13, wherein
in a form based on a timing when the first image analysis process is executed on each of the plurality of partial areas, the display control unit displays, on the display unit, the result of the first image analysis process indicated by the result information on each of the plurality of partial areas. [Ikeda (para 0074), wherein the display device outputs the resulting information, said information updated on a per region and per frame timing, hence the form of the display of the output is based at least on the timing of the frame that is processed.]

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jaroch (US 2019/0244370) and Ikeda (US 2019/0220673) as applied to at least claims 13-14 above, in view of the teachings of Zhong et al (US 2014/0369555).

With respect to Claim 17: The image processing apparatus according to claim 13, wherein
the display control unit [As per the discussion of claims 13-14: Jaroch in view of Ikeda have disclosed the display of object tracking results, based on a determined priority that directly correlates to an amount of detected change between portions of sequential image frames. The display of results disclosed by Jaroch in view of Ikeda does not further disclose the display “includes a notification…that an accuracy of the first image analysis process is decreasing, in a case where the partial areas includes a partial area that has…..and is not subjected to the first image analysis process.] includes a notification unit configured to notify a user that an accuracy of the first image analysis process is decreasing, [Zhong (para 0042, 0047, and 0067) has disclosed determination of a change (motion tracking of Zhong) between regions of adjacent image frames, and the display of output information including additional information of the object, wherein first image analysis “object detection” is not further performed when a tracking confidence level is not exceeded. Hence, Zhong has disclosed determining that a threshold level of change “motion” has occurred, but that a confidence level is not exceeded hence no further “first image analysis’ that is object detection is performed due to low accuracy/confidence determination of Zhong.]
in a case where the plurality of partial areas includes a partial area that has the priority greater than or equal to a set threshold and is not subjected to the first image analysis process. [Zhong (para 0047 and 0067) has disclosed the display notification of additional tracking information and tracking information of a current video frame based on a determination that a threshold level of confidence of accuracy not being exceeded for a region having a threshold level of change exceeded.]
[Zhang and Jaroch in view of Ikeda are analogous art of video based object tracking for windows of said frames (para 0041 of Zhong), wherein an amount of change (motion of Zhong) is utilized to determine performing further processing of an object region (window of Zhang – para 0041). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tracking process of Jaroch in view of Ikeda that is performed based on a detected amount of change between regions of said frames by measuring and notifying the user when a confidence/accuracy level of the change/motion detection process is not exceeded and corresponding further analysis of the respective frame data is not performed as has been disclosed by Zhong. The motivation for combining would have been to increase awareness and enhance utility of the status of the image processing results as disclosed Zhong by indicating that accuracy/confidence for respective image processing was not reached. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Zhong with Ikeda and Jaroch to achieve the present set of claimed limitations.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fishwick et al (US 2010/0271484) has disclosed a process of computing motion vectors for each block of a partitioned video image frame for each frame in a sequence of image frames.  Fishwick (para 0022-0027) further discloses the determination and sorting of a plurality of motion vectors for a given block partition of an image frame based on a priority system, wherein the priority is based on a quality metric determined by a determined of a best match vector (SAD or MSD type computation – para 0025) frames of image frames for each partitioned block of a frame of each frame in a corresponding sequence of frames.
Niinami (US 2011/0261225) has disclosed a method of video based object tracking, wherein an object is tracked based on a determination that the blocks of image data corresponding to said object exceed a threshold amount of change/motion (at least abstract).
Naaman et al (US 2018/0348500) has disclosed a method of image processing (abstract and para 0049), wherein the order of image processing is prioritized according to the order in which the image data or parts thereof are received, or based on user instruction.
Chen (US 2015/0098652) has disclosed a method of image processing wherein the portioned image portions are processed in an order determined by spatial positioning or other set order of processing (para 0113).
Bamba et al (US 2019/0102630) is a related application by the same assigned and similar inventive entity disclosing a related invention.
Luff (US 2010/0195865) has disclosed (abstract, para 0050 and 0053) the determination that a threshold change between adjacent frames of image data has occurred and performing an additional image analysis step of counting people if a threshold amount of change has occurred between said adjacent frames of image data.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666